Citation Nr: 0412527	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  00-10 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for psychiatric 
disability, other than PTSD.  

3.  Entitlement to an effective date prior to May 29, 1998, 
for the grant of service connection for bilateral knee 
arthritis.

4.  Entitlement to an effective date prior to May 29, 1998, 
for the grant of a 60 percent disability evaluation for a low 
back disability.

5.  Entitlement to an effective date prior to May 29, 1998, 
for the grant of a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION


The veteran served on active duty from December 1965 to June 
1967.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In June 2003, the Board remanded the case to the RO for 
further action.  The RO subsequently returned the case to the 
Board in February 2004.  

The issues of entitlement to service connection for 
psychiatric disability other than PTSD and entitlement to 
earlier effective dates for the grant of service connection 
for bilateral knee arthritis, the grant of a 60 percent 
disability evaluation for a low back disability, and the 
grant of a TDIU are addressed in the remand that follows the 
order section of this decision.  


FINDINGS OF FACT

1.  The veteran's PTSD clearly and unmistakably existed prior 
to his active military service.

2.  The veteran's PTSD increased in severity during his 
active military service; the increase in severity was not 
clearly and unmistakably due to natural progress.  


CONCLUSION OF LAW

The veteran's PTSD was aggravated by his active military 
service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. 
§ 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) and the implementing 
regulations are applicable to the matter decided herein.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is required to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant that he should submit any 
pertinent evidence in his possession.

The Board has determined that the evidence currently of 
record is sufficient to substantiate the veteran's claim for 
service connection for PTSD.  Therefore, no further 
development under the VCAA or the implementing regulations is 
required with respect to this matter.  




Evidentiary Background:  

An August 1962 statement from a private psychologist notes 
that the veteran, a juvenile at the time, had been referred 
by a court for psychological testing after being accused of 
window peeping.  He reported that he had no control over his 
impulses.  It was noted that the veteran had been previously 
placed in a foster home for several months in 1960 and 1961 
after running away from home.  It was recommended that the 
veteran be placed in a foster home with effective 
supervision.  Thereafter, the veteran was committed to a 
training school as he was considered by the juvenile court to 
be ungovernable.   

The report of the veteran's December 1965 examination in 
connection with his entry into active duty shows that he was 
found to be psychiatrically normal.  On the report of medical 
history in connection with the entrance examination, the 
veteran indicated that he had never experienced frequent 
trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, or nervous trouble of any 
sort.    During a May 1967 physical examination, the veteran 
reported nervous trouble.  However, psychiatric examination 
at that time was normal.  

Service personnel records show that the veteran was AWOL on 
multiple occasions.  His punishment included confinement in 
the stockade.  The veteran was discharged from the service on 
the basis of unsuitability as he was unable to meet the 
demands of military life.  

The veteran's postservice medical records show multiple 
hospitalizations for psychiatric problems.  In November 1972, 
the veteran received treatment at a private medical facility 
for problems related to a back injury.  It was felt at that 
time that there was a "neuropsychiatric component" present.  
Correspondence from a private psychiatrist, dated in November 
1972 and June 1973, indicates that the veteran had 
"traumatic anxiety psychoneurosis" and "symptoms of a 
depressive reaction with psychophysiological chest reaction" 
which were attributable to a work related accident in 
September 1971.  

While the veteran hospitalized at a VA medical facility from 
October to November 1973 for complaints mainly pertaining to 
a back condition, a diagnosis of paranoid schizophrenia with 
conversion reaction was rendered.  From November to December 
1974, he was treated at a private hospital for a 
schizoaffective disorder with depression.  

The veteran was afforded a May 1976 VA psychiatric 
examination.  He noted that he had mental problems during 
service and was unable to get along with other soldiers in 
his unit.  A diagnosis of schizophrenia, paranoid type, 
severe, competent, was rendered.  A subsequent March 1977 VA 
outpatient treatment record notes that the veteran complained 
of a problem with his nerves since he was a child.  
Assessment at that time was anxiety.  It was noted that he 
was taking psychiatric medication.  The veteran was 
subsequently hospitalized in September 1977 for paranoid 
schizophrenia.  

A February 1978 psychological treatment note from the mental 
health clinic at a state prison indicates that the veteran 
had a significant psychiatric history.  The veteran reported 
that he had problems with his nerves since he was 14 years 
old.  However, he felt that his serious emotional problems 
began after returning from the service.  Subsequent 
psychiatric progress notes note assessments of chronic 
schizophrenia and mental retardation.  In August 1978 the 
veteran reported that he was punished by his father through a 
combination of physical methods such as whipping, spanking, 
and beating, and non-physical methods such as assigning tasks 
and isolation.  

In an October 1982 statement to the Social Security 
Administration, the veteran reported that he had suffered 
from a nervous disorder since he was child.  According to the 
veteran, he was abused by his father.   

In February 1983, the veteran was afforded a psychiatric 
examination.  At the time, he was serving a life sentence for 
first-degree burglary.  He noted that he could not recall his 
childhood.  However, he reported that he ran away from home 
and his father was "pretty mean" to him.  A diagnosis of 
schizophrenia, paranoid, chronic was rendered.  

From April to May 1997, the veteran received inpatient VA 
treatment for major depression with psychotic features.  He 
reported feelings of violence toward his wife and depression.  
He also had auditory hallucinations.  A subsequent private 
psychiatric examination in November 1997 resulted in a 
diagnosis of major depression with psychotic features, 
recurrent, moderate.  

An April 1998 private psychiatric examination report 
indicates that the veteran reported psychiatric problems 
since his childhood.  He described his childhood as "very 
tough."  His father beat him excessively and left welts on 
his body.  He was beaten for trivial reasons and he left home 
at the age of 11 because of the physical abuse.  He reported 
occasional nightmares and flashbacks of the beatings.  
Pertinent diagnoses were psychosis, not otherwise specified; 
history of chronic paranoid schizophrenia; rule out 
schizoaffective disorder; and subclinical obsessive-
compulsive disorder.  

In a May 1999 statement, the veteran's mother reported that 
the veteran had been seen by a psychiatrist prior to his 
entry into active duty.  The veteran reported that the 
psychiatrist that he had seen prior to service was deceased 
and efforts to obtain medical records were unsuccessful.   

In a statement dated in March 2000, the veteran acknowledged 
that he had received psychological treatment prior to active 
service and that he had been told that he had a problem with 
his nerves.  He asserted that this problem was aggravated as 
a result of stress in the military.  Similarly, statements 
noting psychological problems prior to active service were 
received from the veteran's mother and brother.

At a neuropsychological examination in July 2000, the veteran 
reported the presence of psychological/psychiatric problems 
in childhood.  He reported that he and his brothers were 
abused by his father and that he ran away from home at the 
age of 12 and lived on the streets for a period of time 
before being placed in foster care.  From the age of 12 to 
16, he had auditory hallucinations and received treatment at 
a mental health clinic.  He stopped hearing voices, and 
joined the Army at the age of 17.  While serving on active 
duty, he began to hear voices again.  He felt that if he were 
sent to Vietnam, fellow soldiers would arrange for him to be 
killed.  Voices told him to leave his unit and he was AWOL 
several times.  He was given a diagnosis of immaturity 
reaction (passive-dependent) and discharged from the Army.  
The examiner noted that the veteran's psychiatric problems 
began in childhood and were reportedly exacerbated during his 
military service.  He stabilized sufficiently to obtain 
civilian employment before needing psychiatric care in 1971 
following his workplace injury.  

In January 2001, the veteran was afforded a VA psychiatric 
examination.  The examiner reviewed the veteran's claims 
folder and medical records in conjunction with the 
examination.  The veteran reported that he began having 
flashbacks about his father while serving on active duty.  
While he had these flashbacks prior to service, they became 
more intensified while in the military.  In addition to his 
flashbacks and nightmares during active duty, he felt 
anxious, easily startled, and hypervigilant.  Schizophrenia, 
paranoid type, and PTSD were diagnosed.  The PTSD was felt to 
be related to his experiences as a child.  His schizophrenia 
had an onset after service and was not related to the 
condition that existed prior to service.  

A May 2001 statement from a private psychiatrist indicates 
that the veteran had chronic paranoid schizophrenia, major 
depression, and PTSD.  The PTSD resulted from a physically 
abusive father and an alleged physical assault during active 
duty.  

During an April 2003 VA compensation and pension examination, 
the veteran reported that he was assaulted with a rifle in 
the military.  He asserted that his lips were cut in this 
assault.  He reported that he had nightmares of being abused 
by his father.  He reported that he started hearing voices 
telling him to leave his unit when he was in the military.  
The voices told him that if he did not leave, he would be 
attacked and killed.  He left his unit and was charged with 
being AWOL.  Diagnoses of PTSD and a history of paranoid 
schizophrenia were rendered.  While the veteran's military 
service was not noted to be the etiological factor of his 
PTSD, the veteran's active service exacerbated his symptoms.  

Pursuant to the prior Board remand, the veteran was afforded 
a VA psychiatric examination in September 2003.  The examiner 
noted that the veteran met the DSM-IV criteria for PTSD 
related to his experiences as a child.  He also had other 
symptoms that were not consistent with PTSD which were 
appropriately diagnosed as schizophrenia, paranoid type.  It 
was opined that the veteran's PTSD and mental retardation 
existed prior to service and that his schizophrenia had an 
onset after service.  It was further opined that the 
veteran's PTSD was exacerbated by his military service and 
that it is at least as likely as not that this PTSD increased 
in severity during military service.  
 
Legal Criteria

Service connection may be established for a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.

Analysis

The presumption of soundness is applicable in this case 
because the veteran was not found to have PTSD on his service 
entrance examination.  However, the medical evidence clearly 
and unmistakably demonstrates that the PTSD existed prior to 
the veteran's entrance onto active duty and the veteran does 
not dispute the existence of this disorder prior to service.  
He is seeking service connection for this disorder on the 
basis of service aggravation.

The Board notes that the veteran's service personnel records 
show multiple periods of being AWOL and that he had 
unsatisfactory performance in the military.  A VA 
psychiatrist has opined that it is at least as likely than 
not that the veteran's PTSD increased in severity during his 
active service.  The record does not contain clear and 
unmistakable evidence that the disorder was not aggravated by 
the veteran's military service.  Thus, service connection for 
PTSD on the basis of aggravation is warranted.  


ORDER

Service connection for PTSD is granted.  


REMAND

With respect to the remaining issues on appeal, the Board 
notes that the case was remanded to the RO in June 2003 for 
further development, to include provision of the notice 
required under the VCAA and the implementing regulations.  
The evidence does not show that the RO complied with this 
request.  Where the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, further remand is necessary to ensure compliance 
with the prior remand. 

Accordingly, this case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions:  

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159, to include notice that he should 
submit any pertinent evidence in his 
possession.

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  The RO should then ensure that all 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  Then, the RO should undertake any 
other indicated development and 
adjudicate the issues remaining on appeal 
based on a de novo review of the record.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 
Reopen your claim at the local VA office by submitting new and material 
evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable 
error with the Board, or a claim to reopen at the local VA office.  None 
of these things is mutually exclusive - you can do all five things at 
the same time if you wish.  However, if you file a Notice of Appeal with 
the Court and a motion with the Board at the same time, this may delay 
your case because of jurisdictional conflicts. If you file a Notice of 
Appeal with the Court before you file a motion with the BVA, the BVA 
will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first 
page of this decision) to file a Notice of Appeal with the United States 
Court of Appeals for Veterans Claims.  If you also want to file a motion 
for reconsideration or a motion to vacate, you will still have time to 
appeal to the Court.  As long as you file your motion(s) with the Board 
within 120 days of the date this decision was mailed to you, you will 
then have another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, 
it is your responsibility to make sure that your appeal to Court is 
filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the 
filing fee if payment would cause financial hardship), and other matters 
covered by the Court's rules directly from the Court. You can also get 
this information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to 
the BVA stating why you believe that the BVA committed an obvious error 
of fact or law in this decision, or stating that new and material 
military service records have been discovered that apply to your appeal. 
If the BVA has decided more than one issue, be sure to tell us which 
issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS)  4597Page 1CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA 
to vacate any part of this decision by writing a letter to the BVA 
stating why you believe you were denied due process of law during your 
appeal. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also file a 
motion to vacate any part of this decision on the basis that the Board 
allowed benefits based on false or fraudulent evidence.  Send this 
motion to the address above for the Director, Management and 
Administration, at the Board.  Remember, the Board places no time limit 
on filing a motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you must file 
your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the 
Board revise this decision if you believe that the decision is based on 
"clear and unmistakable error" (CUE).  Send this motion to the address 
above for the Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it must meet 
specific requirements, and the Board will not review a final decision on 
this basis more than once. You should carefully review the Board's Rules 
of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a 
qualified representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing 
a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen 
your claim by simply sending them a statement indicating that you want 
to reopen your claim.  However, to be successful in reopening your 
claim, you must submit new and material evidence to that office. See 38 
C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to 
prepare and present claims. You can find a listing of these 
organizations on the Internet at: www.va.gov/vso.  You can also choose 
to be represented by a private attorney or by an "agent." (An agent is a 
person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you with a 
state-by-state listing of persons admitted to practice before the Court 
who have indicated their availability to represent appellants.  This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a 
claim involving a home or small business VA loan under Chapter 37 of 
title 38, United States Code, attorneys or agents cannot charge you a 
fee or accept payment for services they provide before the date BVA 
makes a final decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then the 
attorney or agent is allowed to charge you a fee for representing you 
before VA in most situations.  An attorney can also charge you for 
representing you before the Court.  VA cannot pay fees of attorneys or 
agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or 
small business loan.  For more information, read section 5904, title 38, 
United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above for 
the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS)  4597Page 2

